OFFICE OF THE ATTORNEY      GENERAL   OF TEXAE
                          AUSTIN




Yll36Haze1 Ii.Beakhem
Exeoutlre S'eoretary-Dlreotor
state Ccmnnl8rrlon
                 for the Blind
Austin, Texas
Deer Madam:



          You have asked the op
the question whether lte
state Conanl8rlonror the
appropriationbill 1s ava
don in the purahnse of 6
@tenda.
                                          and Mlsoollanooue,
                                            salon the following

                                               $14,700.00

                                    and
                                                   600.00

                                                   800.00

                           telegraph and
                      enger aervfoe                400.00

                                   and
                                                   300.00

                 Furniture and fixture8            600.00

          *29.   Emergenoy rund ror eye
                   wedloel treatment, ho8pi-
                   talizatlon.glafmes, eto.      2,ooo.oo
Miss Eazel R. Beokhem, Pa* 2


          "30. Revol~lng fund tor
                 raw materials to be
                 used by workers in
                 hom8 Lnduatrisarar
                 eduoa‘tlonalmid re-
                 habllltationpurposes        c:5,ooo.oo
          "31. Stand equipment,maohlnery,
                 and tools for rehabllita-
                 tlon and rduoatlonel
                 training purpoaea             5 ,ooo.oo
          "32. Contingentfund                    250.00*
         Webster and other ledoogrephara define the wad
Wqulpw as mmnlngr
          "To iumlah ior SIJMIO~, or agalnat a need
     or exlgenoy; to fit out; to supply with whatever
     la neoeaaary to srrf0ient aotion in any way; to
     provide.,wltharam or an armanumt, stores, mu&
     tloaa, rigging and the likei -said eapeoially
     or ehipaiOT or troops.*
          K3xllewe ham entertainedsame doubt as to whether
the tara "eq~    nt* irillembraoe a atmk of msrahandlaoIn
a store, a dI1Ygent aearoh a? the authorltlsahas rallad to
reveal any odw uhereln this imue hao been raised and de-
olded. hSuahdeolalona as we have found are or no help In
deoldlng the Issum, since they have all had,the question arise
under suoh olrounmtano+aes that the,meaningof the word wata
determinedby reierenoe to the oontext or the oontraot or
statute Involved and In aooordanoe with,the Intent or the
Leglalatuzeor or the parties as deteminad therefrom.
          If to rlequip*may ~~eaato eupply with "whateverla
neoeaaary to efficient sotion In sag wayr",and Weqtipmentw
embracesthe srtlclas thus supplied, then it would seem that
the word *equipmmt* aa used in the appropriationbill fa
broad enough to inolude a atoek of nerohandles.whiah la oer-
teinly neoeaaerp to the operation or the enterprise deaerlbed,
to wit, e yendiug atand. To give the word this broad meaning,
whioh, aooordingto the latioogrephers,it msy beer, would
seem to 08rry out the benerioentpurpoee for whioh the Commla-
sion of the Blind was oreated--tonit, the eao~amiorehablll-
tatlon of the blin%. It Is slgnlrioantthat thla is the only
Miss Hazel H. Raokham, Page 3


itan:of appropriationprovided by the Lsgialaturawhloh could
be intended to supply runda for tha purohaae of a atook of
savohandlsefor vending stands establishedby the Commlsalon~
that If the item under oonalderationbe not evellabla ror
purohsainga atook of merohendiaa to ocanpletellyequip vending
stands establlahadby the C~mnlaslo~,the result would be
that runda will hate bean provided by the Legislature to out-
fit the vending 8tiAdS with al.1fixtUS$a, aupplisa,and 80
rorth neoeaaary to the oanduot or this portion or the aduaa-
tlonal program maintained by the Commlaalou,exoept that ln-
dlapenaablerequlaltea to tht auooeaafuleatabllahmentand
operetlon of a rending stand, to wit, a stook of merohandlaa
to be rold.
          Spelled by these raaaona, thererore,wa hold that
the item or appropriationdlaouaaed is available tor expendi-
ture to purohaae atootiofmerohandiae for vending stands ea-
;;t;lahedby end operated under the aupemlalon of the Commla-
    .
                                       Yours vary truly



                                          J&y&&
                                  BY
                                            R. W. Falrohlld
                                                  Aaalatant